[exhibit101010k2016001.jpg]
4828-0499-0516.12 ADIENT PLC RESTRICTED SHARES OR RESTRICTED SHARE UNIT AWARD
Grant - Terms for Restricted Shares and Restricted Share Units Participant Name:
Grant Date: Number of Restricted Shares: Number of Restricted Share Units:
Restriction Period: Units Settled in Cash (check box if applies; see Section
3(b)):  Dividend Equivalents Settled in Cash (check box if applies): 
Dividends or Dividend Equivalents Paid Currently (check box if applies): 
Adient plc has adopted the 2016 Omnibus Incentive Plan to permit awards of
restricted shares or restricted share units to be made to certain key employees
of the Company or any Affiliate. The Company desires to provide incentives and
potential rewards for future performance by the employee by providing the
Participant with a means to acquire or to increase his or her proprietary
interest in the Company's success. Definitions. Capitalized terms used in this
Award have the following meanings: (a) “Award” means this grant of Restricted
Shares and/or Restricted Share Units. (b) “Award Notice” means an Award
notification (if any) delivered to the Participant in connection with this
Award. (c) “Company” means Adient plc or any successor thereto. (d) “Inimical
Conduct” means any of the following as determined by the Administrator in its
sole discretion: (i) any act or omission that is inimical to the best interests
of the Company or any Affiliate as determined by the Administrator, (ii)
violation of any employment, non-compete, confidentiality or other agreement in
effect with the Company or any Affiliate, or the Company’s or an Affiliate’s
code of ethics, as then in effect, (iii) conduct rising to the level of gross
negligence or willful misconduct in the course of employment with the Company or
an Affiliate, (iv) commission of an act of dishonesty or disloyalty involving
the Company or an Affiliate, or taking any action which damages or negatively
reflects on the reputation of the Company or an Affiliate, (v) failure to comply
with applicable laws relating to trade secrets, confidential information or
unfair competition or a violation of any other federal, state or local law in
connection with the Participant’s employment or service, or (vi) breach of any
fiduciary duty to the Company or an Affiliate. (e) “Participant” means the
individual selected to receive this Award. (f) “Plan” means the Adient plc 2016
Omnibus Incentive Plan, as may be amended from time to time. (g) “Restriction
Period” means the length of time indicated above or in any Award Notice during
which the Participant cannot sell, transfer, pledge, assign or otherwise
encumber the Restricted Shares or Restricted Share Units granted under this
Award. (h) “Restricted Shares” means Shares that are subject to a risk of
forfeiture and the Restriction Period. (i) “Restricted Share Unit” means the
right to receive a payment, in cash or Shares, equal to the Fair Market Value of
one Share, that is subject to a risk of forfeiture and the Restriction Period.
(j) “Share” means an ordinary share of the Company. Other capitalized terms used
in this Award have the meanings given in the Plan.



--------------------------------------------------------------------------------



 
[exhibit101010k2016002.jpg]
- 2 - Terms for RS-RSUs – 2016 Plan 4828-0499-0516.12 The parties agree as
follows: 1. Grant of Award. The Company hereby grants to the Participant an
award of Restricted Shares or Restricted Share Units, as specified above or in
any Award Notice, on the date and with respect to the number of Shares or Units
specified above or in any Award Notice. The Award is subject to the terms and
conditions set forth herein and in the Plan, a copy of which has been delivered
to the Participant, and which is made a part of this Award. 2. Restricted
Shares. If the Award is in the form of Restricted Shares, the Shares are subject
to the following terms: a. Restriction Period. The Company will hold the Shares
in escrow or via an independent trust or nominee for the Restriction Period.
During this period, the Shares shall be subject to forfeiture as provided in
Section 4. b. Removal of Restrictions. Subject to any applicable deferral
election under the Adient US LLC Executive Deferred Compensation Plan (or any
successor plan) and to Section 4 below, Shares that have not been forfeited
shall become available to the Participant after the last day of the Restriction
Period upon payment in full of all taxes due with respect to such Shares. c.
Voting Rights. During the Restriction Period, the Participant may exercise full
voting rights with respect to the Shares. d. Dividends and Other Distributions.
Any cash dividends or other distributions paid or delivered with respect to
Restricted Shares for which the record date occurs on or before the last day of
the Restriction Period will be credited to a bookkeeping account for the benefit
of the Participant unless it is indicated above or in any Award Notice that such
cash dividends or other distributions shall be paid currently. To the extent
such account is credited, it will be converted into and settled in additional
Shares issued under the Plan at the end of the applicable Restriction Period
unless it is indicated above or in any Award Notice that the account will be
paid to the Participant in cash, in which case it will be paid in cash at the
end of the applicable Restriction Period. Prior to the end of the Restriction
Period, any account credited pursuant to this paragraph will be subject to the
same terms and conditions (including risk of forfeiture) as the Restricted
Shares to which the dividends or other distributions relate. 3. Restricted Share
Units. If the Award is in the form of Restricted Share Units, the Restricted
Share Units are subject to the following terms: a. Restriction Period. During
the Restriction Period, the Restricted Share Units shall be subject to
forfeiture as provided in Section 4. b. Settlement of Restricted Share Units.
Subject to any applicable deferral election under the Adient US LLC Executive
Deferred Compensation Plan (or any successor plan thereto) and to Section 4
below, the Restricted Share Units shall be settled by payment of one Share per
Restricted Share Unit unless it is indicated above or in any Award Notice that
the Restricted Share Units will be settled through payment of cash, in which
case the Restricted Share Units will be settled through payment of cash equal to
the Fair Market Value of one Share per Restricted Share Unit, in each case as
soon as practicable after the last day of the Restriction Period and upon
payment in full of all taxes due with respect to such Restricted Share Units.
Notwithstanding



--------------------------------------------------------------------------------



 
[exhibit101010k2016003.jpg]
- 3 - Terms for RS-RSUs – 2016 Plan 4828-0499-0516.12 the foregoing, if this
Award provides that it will be settled in cash, but the Company has satisfied
all registration, qualification or other legal requirements necessary to permit
the settlement of the Restricted Share Units in Shares in the Participant’s
jurisdiction without adverse legal, tax, financial or accounting consequences to
the Company or its Affiliates, then such Award will instead be settled in Shares
and the Participant will have no right to receive cash. Notwithstanding the
foregoing, if the Participant is a specified employee within the meaning of Code
Section 409A and the Restriction Period lapses due to a termination of
employment (other than for death), then the vested Restricted Share Units will
be settled as soon as practicable six months after the Participant’s termination
to the extent required to comply with Code Section 409A. c. Dividend Equivalent
Units. Any cash dividends or other distributions paid or delivered with respect
to the Shares for which the record date occurs on or before the last day of the
Restriction Period will result in a credit to a bookkeeping account for the
benefit of the Participant unless it is indicated above or in any Award Notice
that such cash dividends or other distributions shall result in the current
payment of a dividend equivalent. Any such credit or dividend equivalent will be
equal to the dividends or other distributions that would have been paid with
respect to the Shares subject to the Restricted Share Units had such Shares been
outstanding. To the extent a bookkeeping account is credited pursuant to this
paragraph, it will be converted into and settled in additional Shares issued
under the Plan at the end of the applicable Restriction Period unless it is
indicated above or in any Award Notice that the account will be paid to the
Participant in cash, in which case it will be paid in cash at the end of the
applicable Restriction Period. Prior to the end of the Restriction Period, any
account credited pursuant to this paragraph will be subject to the same terms
and conditions (including risk of forfeiture) as the Restricted Share Units to
which the dividends or other distributions relate. 4. Termination of Employment
– Risk of Forfeiture. a. Retirement. If the Participant’s employment with the
Company and its Affiliates terminates after the first anniversary of the Grant
Date due to Retirement, and at a time when the Participant’s employment could
not have been terminated for Cause, then the Participant shall become vested in
(and the Restriction Period shall lapse with respect to) a prorated portion of
the total number of Restricted Shares or Restricted Share Units subject to this
Award based on the number of days of the Participant’s employment during the
Restricted Period prior to Retirement compared to the total number of days in
the Restricted Period. Any Restricted Shares or Restricted Share Units subject
to this Award that do not become vested under this paragraph as a result of the
Retirement shall automatically be forfeited and returned to the Company as of
the date of the Retirement. If the Participant engages in Inimical Conduct after
his or her Retirement, as determined by the Administrator, any vested Restricted
Share Units that have not yet been settled shall automatically be forfeited as
of the date of the Administrator’s determination. b. Death. If the Participant’s
employment with the Company and its Affiliates terminates because of death at a
time when the Participant could not have been terminated for Cause, then,
effective as of the date the Company determines the Participant’s employment
terminated due to death (provided such determination is made no more than 75
days after the date of death), any remaining Restriction Period shall
automatically lapse. If the Participant dies after Retirement while this Award
is still subject to the Restriction Period, then, effective as of the date of
the Participant’s



--------------------------------------------------------------------------------



 
[exhibit101010k2016004.jpg]
- 4 - Terms for RS-RSUs – 2016 Plan 4828-0499-0516.12 death (provided the
Company receives notice of the Participant’s death within 75 days), any
remaining Restriction Period shall automatically lapse as of the date of death.
The Company shall have no liability to any person for any taxes, penalties or
interest incurred by any person due to the Company not receiving notice of the
Participant’s death within 75 days. c. Disability. If the Participant’s
employment with the Company and its Affiliates terminates because of Disability
at a time when the Participant could not have been terminated for Cause, then
the Participant shall become vested in (and any remaining Restriction Period
shall automatically lapse with respect to) the Restricted Shares or Restricted
Share Units subject to this Award as of the date such employment terminates. d.
Other Termination. If the Participant’s employment terminates for any reason not
described above, then any Restricted Shares or any Restricted Share Units (and
all deferred dividends paid or credited thereon) still subject to the
Restriction Period as of the date of such termination of employment shall
automatically be forfeited and returned to the Company. In the event the
Participant’s employment terminates due to the Participant’s involuntary
termination of employment by the Company or an Affiliate for other than Cause,
the Administrator may waive the automatic forfeiture of any or all such
Restricted Shares or Restricted Share Units (and all deferred dividends or other
distribution paid or credited thereon) and may add such new restrictions to such
Restricted Shares or Restricted Share Units as it deems appropriate. The Company
may suspend payment or delivery of Shares (without liability for interest
thereon) pending the Administrator’s determination of whether the Participant’s
employment was or should have been terminated for Cause or whether the
Participant has engaged in Inimical Conduct. 5. Withholding. The Participant
agrees to remit to the Company any foreign, U.S. federal, state and/or local
taxes (including the Participant’s FICA obligation) required by law to be
withheld with respect to the issuance of Shares under this Award, the vesting of
this Award or the payment of cash under this Award. Unless the Company otherwise
determines, the Company will satisfy any withholding obligations in connection
with this Award by withholding from cash or Shares otherwise payable or issuable
under this Award in the amount needed to satisfy any withholding obligations;
provided that, in the case of Shares, the amount withheld may not exceed the
Participant’s minimum statutory tax withholding obligations associated with the
transaction to the extent needed for the Company and its Affiliates to avoid an
accounting charge until Accounting Standards Update 2016- 09 applies to the
Company, after which time the amount withheld may not exceed the total maximum
statutory tax rates associated with the transaction. Alternatively, the Company
may require the Participant to pay to the Company, in cash, promptly on demand,
amounts sufficient to satisfy such tax obligations or make other arrangements
satisfactory to the Company regarding the payment to the Company of the
aggregate amount of any such tax obligations, or the Company may withhold from
cash or other property, payable or issuable to the Participant or from Shares no
longer subject to restrictions in the amount needed to satisfy any withholding
obligations. 6. No Claim for Forfeiture. Neither the Award nor any benefit
accruing to the Participant from the Award will be considered to be part of the
Participant’s normal or expected compensation or salary for any purposes,
including, but not limited to, calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments. In no event may the Award or any benefit accruing to the Participant
from the Award be considered as compensation for, or relating in any way to,
past services for the Company or any Affiliate. In consideration of the Award,
no claim or entitlement to compensation or damages shall arise from forfeiture
of the Award resulting from



--------------------------------------------------------------------------------



 
[exhibit101010k2016005.jpg]
- 5 - Terms for RS-RSUs – 2016 Plan 4828-0499-0516.12 termination of the
Participant’s employment by the Company or any Affiliate (for any reason
whatsoever and whether or not in breach of local labor laws) and the Participant
irrevocably releases the Company and its Affiliates from any such claim that may
arise. If, notwithstanding the foregoing, any such claim is found by a court of
competent jurisdiction to have arisen, then, by accepting the grant, the
Participant shall have been deemed irrevocably to have waived any entitlement to
pursue such claim. 7. Electronic Delivery. The Company or its Affiliates may, in
its or their sole discretion, decide to deliver any documents related to current
or future participation in the Plan or related to this Award by electronic
means. The Participant hereby consents to receive such documents by electronic
delivery and agrees to participate in the Plan through an on-line or electronic
system established and maintained by the Company or a third party designated by
the Company. The Participant hereby agrees that all on-line acknowledgements
shall have the same force and effect as a written signature. 8. Securities
Compliance. The Company may place a legend or legends upon the certificates for
Shares issued under the Plan and may issue “stop transfer” instructions to its
transfer agent in respect of such Shares as it determines to be necessary or
appropriate to (a) prevent a violation of, or to obtain an exemption from, the
registration requirements of the Securities Act of 1933, as amended, applicable
state securities laws or other legal requirements, or (b) implement the
provisions of the Plan, this Award or any other agreement between the Company
and the Participant with respect to such Shares. 9. Successors. All obligations
of the Company under this Award shall be binding on any successor to the
Company. The terms of this Award and the Plan shall be binding upon and inure to
the benefit of the Participant, and his or her heirs, executors, administrators
or legal representatives. 10. Legal Compliance. The granting of this Award and
the issuance of Shares under this Award shall be subject to all applicable laws,
rules, and regulations and to such approvals by any governmental agencies or
national securities exchanges as may be required. 11. Governing Law;
Arbitration. This Award and the rights and obligations hereunder shall be
governed by and construed in accordance with, except to the extent preempted by
other applicable laws (a) with respect to the corporate law requirements
applicable to the Company, the validity and authorization of the issuance of
Shares under the Plan and similar matters, the internal laws of Ireland (without
reference to conflict of law principles thereof) and (b) with respect to all
other matters relating to the Plan and Awards, the internal laws of the State of
New York (without reference to conflict of law principles thereof). Arbitration
will be conducted, to the extent applicable, per the provisions in the Plan. 12.
Data Privacy and Sharing. As a condition of the granting of the Award, the
Participant acknowledges and agrees that it is necessary for some of the
Participant’s personal identifiable information to be provided to certain
employees of the Company, the third party data processor that administers the
Plan and the Company’s designated third party broker in the United States. These
transfers will be made pursuant to a contract that requires the processor to
provide adequate levels of protection for data privacy and security interests in
accordance with the EU Data Privacy Directive 95/46 EC and the implementing
legislation of the Participant’s home country. By accepting the Award, the
Participant acknowledges having been informed of the processing of the
Participant’s personal identifiable information described in the preceding
paragraph and consents to the Company collecting and transferring to the
Company's Total Rewards Department or Shareholder Services Department, and its
independent benefit plan administrator and third party broker, the Participant’s
personal data that are necessary to administer the Award and the Plan. The
Participant understands that his or her personal information may be transferred,
processed and stored outside



--------------------------------------------------------------------------------



 
[exhibit101010k2016006.jpg]
- 6 - Terms for RS-RSUs – 2016 Plan 4828-0499-0516.12 of the Participant’s home
country in a country that may not have the same data protection laws as his or
her home country, for the purposes mentioned in this Award. This Award,
including any Award Notice delivered to the Participant and any other documents
expressly referenced in this Award contain all of the provisions applicable to
the Award and no other statements, documents or practices may modify, waive or
alter such provisions unless expressly set forth in writing, signed by an
authorized officer of the Company and delivered to the Participant. The Company
has caused this Award to be executed by one of its authorized officers as of the
date of grant. ADIENT PLC [Placeholder for signature] Neil E. Marchuk Executive
Vice President - Human Resources



--------------------------------------------------------------------------------



 